DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
 Response to Amendment
In response to the amendment received on March 22, 2021, entered as per the RCE filed on April 1, 2021:
Claims 1, 9-14, 30-32, 37, 40-41, 44-45, 48-50, 56 and 61-76 are pending.  Claims 9, 10, 14, 30-32 and 66-67 have been previously withdrawn as to non-elected inventions;
The claim objection has been withdrawn in light of the amendment;
The 112 rejections have been withdrawn in light of the amendment;
The 1.132 Affidavit filed on March 22, 2021 is acknowledged and is addressed in the response to arguments section below;
The prior art rejections of record stand as modified in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 73 and 75 recite that the surface density of particles in the second layer ranges from 0.2mg/cm2 to 3.0mg.cm2.  However according to the disclosure the surface density (mass per unit area) of note is not to the particles but to the surface density of the second layer (see paras. [0072], examples and previous claims such as previous iterations of claim 1).  The claim appears to recite the surface density as a function relating to the particles and not the layer, such a feature is not disclosed by the original specification and therefore is held to introduce new matter into the application.  For the purpose of examination, the claimed surface density of claims 73 and 75 is interpreted in light of the specification to be the surface density of the second layer (resin and inorganic particles on the substrate layer) of claims 73-76.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 56, 68, 69 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006) or Zhang (JP 2001/319634A) , Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311, previously of record).
	Kajita discloses a separator 4 comprising a first layer 4b and a second layer 4a disposed on at least one of the first principal surface and second principal surface of the first layer 4b (Fig. 3) and also a separator 4 comprising a first layer 4d and second layers (4c and 4e) disposed on at least one of the first principal surface and second principal surface of the first layer 4d (Fig. 4);
	the second layer is produced by coating a paint including a polymer resin and particles on at least one surface of the first layer, conducting a phase separation in a water bath and drying (paras. [0059], [0093] and Table 1);
	the particles are a variety of inorganic materials, particularly including Al2O3 (alumina) or SiO2 (silica) and explicitly including Al2O3 in the examples (para. [0057] and Table 1);
	the particle size of the inorganic substance lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm);
	the ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio., thus the amount of alumina is twice as large as the PVdF resin (para. [0093]);
	the polymer resin is PVdF fluororesin (paras. [0053], [0093], examples);
	the first layer (base layer of Kajita) has a thickness with the range of 5-50microns, such as 16 microns (see Table 1);
	the film thickness of the second layer (resin layer of Kajita) in within a range of 0.5-30microns, such as 4 microns (see Table 1 as applied to claims 1 and 71).   The invention above is subjected to a method wherein the first layer, substrate, is prepared having first and second principal surfaces and coating a paint including a polymer resin and particles on at least one surface of the first layer, conducting a phase separation in a water bath and drying; consequently fabricating the second layer on the at least one surface of the first layer (as applied to claim 71).
	The inorganic particles can preferably be of a nominally sized genus which includes alumina and silica, both materials being well-known filler materials in coatings applied to separators and the exchange of one for the other would have been reasonably taught by Kajita and well within the skill of the ordinary worker in the art as an equivalent substitute  (para. [0057] as applied to claim 69).
	Kajita does not explicitly teach of the particles having an average diameter from 0.80microns to 1.5microns (claims 1 and 71), further from 1.2microns to 1.5microns (claim 68):
	 The particle size of the inorganic substance lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm).  Kajita further teaches that if the particle size is less than 1nm it is difficult to obtain the inorganic substance and adversely affects manufacturing cost. If the particle size is larger than 10microns, a distance between the electrodes is larger and it is difficult to obtain a sufficient filling amount of the active material because of a limited space, thereby reducing battery capacity.  While Kajita does not explicitly disclose the claimed range of 0.80 microns to 1.5 microns, given the similarity in the exemplary particle sizes (250nm, 380nm, etc.) and the teaching of keeping particles in the range of 1nm to 10microns of Kajita, it would have been well within the skill of the ordinary worker in the art to arrive at the claimed range by routine experimentation in optimization of the particle size in order to obtain a resin/inorganic particle coating on the separator having sufficient thickness while minimizing production cost and minimizing the space between the electrode and enhancing capacity (as applied to claims 1, 68 and 71).    Furthermore, Fujino teaches of a porous film 5 on one side of separator 5 comprising a resin and inorganic filler, wherein the average diameter of the inorganic filler is generally in the range of 0.1-5microns, preferably 0.2-1.5 microns (para. [0043]).  Accordingly low-micron sized inorganic filler particles were conventionally known in the art and an obvious modification to the teachings of Kajita as suitable sized particles in the coating film wherein the film would have achieved good mechanical and electrochemical performance.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Kajita does not teach of the volume fraction of the alumina particles being in a range from 60-97% by volume (claim 56):
The ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio.  The amount of alumina is twice as large as the PVdF resin (para. [0093]).  Increasing the amount of inorganic particle to resin in a separator coating would have been well within the skill of the ordinary worker in the art to achieve a desired amount of heat capacitance and suppression of thermo-runaway (paras. [0055]; [0057]; MPEP § 2144.05 II).  Fujino teaches of inorganic/resin coatings for batteries wherein the amount of inorganic material is preferably at least 50% by weight and more preferably in a range from 90-99% by weight (para. [0027]).  If the content of the inorganic oxide is too low, the resin becomes excessive and it may be difficult to control pore structure formed by the gaps between the particles of filler.  If the content of the oxide is too high, the resin becomes deficient such that the strength and adhesion of the resin/inorganic filler coating to adjacent layers is adversely affected (as applied to claim 56).  A high weight content of inorganic material to resin would result in a corresponding higher volume percentage of inorganic filler of at least 60%.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of inorganic filler in a resin/filler coating as taught by Fujino since it would have resulted in a coating having good porosity, good strength and adhesion and also provide for good thermo-runaway suppression.  
Kajita does not teach of the polymer resin constituting fibrils having an average diameter of 1 micron or less (claims 1 and 71):
Chun teaches of a multilayered separator comprising a polyolefin base and a nano-fiber coating applied to the polyolefin base wherein the nano-fibers (less than 1 micron and of a range which substantially falls under less than 1 micron; para. [0037] and examples) can be a fluororesin (para. [0030] and examples) and the nano-fibers can further include an inorganic filler (para. [0030]). Thus the resin in in fibrillar form wherein at least portion of the fibrils will be interconnected.
Usami teaches in multilayer separators that when the outer layer is a non-woven fabric layer, e.g. PVdF ([0056], [0061]) with a fiber diameter of 1 pm or less, the thickness of the non-woven fabric layer can be thin, and furthermore extremely finely meshed and dense ([0052]) ensuring good breakdown property ([0018]). Usami further teaches that the porosity of the second layer is optimized in order to achieve a desired balance between mechanical strength and electric resistance ([0059]). Usami further teaches that the thickness of the second layer is optimized in order to achieve a desired balance between energy density of the battery and sufficient breakdown property ([0065]). Thus because surface density is related to porosity and thickness, the skilled artisan would have found it obvious to optimize the surface density of the second layer to be within the claimed range in order to achieve a desired balance between energy density, mechanical strength, electric resistance, and breakdown property and the skilled artisan would have had reasonable expectation of success in doing so.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the resin of Kajita wherein the resin of the resin/inorganic layer is fibrous with an average diameter of less than 1 micron as taught by Chun and Usami since it would have reliably carried particles that are sufficient for acquiring insulating property even when the composition ratio of an ingredient comprising the fibril is low and would have provided a fine mesh network with good breakdown properties, optimized for mechanical strength, electrical resistance and ion conductivity/electrolyte retention.
Claim 70 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 1 above, and further in view of Usami et al. (WO 2008/139727 as evidenced by the English equivalent U.S. Patent Application No. 2010/0151311) and Wensley (U.S. Patent Application No. 2002/0168564).
Kajita does not teach of the product formed by drawing an olefin resin (claims 70) or the manufacturing process wherein the substrate is produced by drawing an olefin (claim 72).
While the separator of claim 70 is to a product-by-process claim, the concept of forming a polyolefin separator by drawing was a conventional technique in the art.
The separators of Kajita are polypropylene or polyethylene which reads on the claim limitation "a polyolefin resin" (as to the product-by-process of claim 70) which is typically formed by drawing as shown by Usami ([0070]) and Wensley (para. [0018]). Uniaxial or biaxially stretching of a polyolefin separator was well known at the time of the claimed invention for obtaining a separator having desired mechanical properties.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced the PE of Kajita by way of drawing a polyolefin resin since such a method was well-known in the art as taught by Usami and Wensley such that the skilled artisan would have had a reasonable expectation of success in doing so and that drawing of a PE separator membrane, a well-known, art-recognized technique would have obtained a separator having desired mechanical properties.
Claim 73-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 1 above, and further in view of Sato et al. (U.S. Patent Application No. 2002/0034685) and Sugiyama et al. (U.S. Patent Application No. 2004/0053122, previously of record).
The particles are a variety of inorganic materials, particularly including Al2O3 (alumina) or SiO2 (silica) and explicitly including Al2O3 in the examples (para. [0057] and Table 1, as applied to claim 73).  The manner by which the coating layers are applied to the base layer results in a three-dimensional network structure with the resin component of the resin/inorganic coating layers being an array of mutually linked fibrils (as applied to claim 73).
Fig. 4 of Kajita teaches of providing the coating first and second principal surfaces of the separator base (as applied to claim 74).
Kajita does not teach of the combination of the particles ranging from 60-97% volume (claim 73), of the surface density of the second layer in a range from 0.2mg/cm2 to 3.0mg/cm2 (claim 73) or where the resin has an average molecular weight ranging from 500,000 to 2,000,000 (claim 73).
As to the claimed volume fraction of particles in the second layer ranging from 60-97% (claim 73):
The ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio.  The amount of alumina is twice as large as the PVdF resin (para. [0093]).  Increasing the amount of inorganic particle to resin in a separator coating would have been well within the skill of the ordinary worker in the art to achieve a desired amount of heat capacitance and suppression of thermo-runaway (paras. [0055]; [0057]; MPEP § 2144.05 II).  Fujino teaches of inorganic/resin coatings for batteries wherein the amount of inorganic material is preferably at least 50% by weight and more preferably in a range from 90-99% by weight (para. [0027]). If the content of the inorganic oxide is too low, the resin becomes excessive and it may be difficult to control pore structure formed by the gaps between the particles of filler.  If the content of the oxide is too high, the resin becomes deficient such that the strength and adhesion of the resin/inorganic filler coating to adjacent layers is adversely affected (as applied to claim 73).  A high weight content of inorganic material to resin would result in a corresponding higher volume percentage of inorganic filler of at least 60%.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of inorganic filler in a resin/filler coating as taught by Fujino since it would have resulted in a coating having good porosity, good strength and adhesion and also provide for good thermo-runaway suppression.  
As to the claimed surface density of the second layer ranging from 0.2 mg/cm2 to 3.0 mg/cm2 (claim 73):
Sugiyama teaches coating a separator with a PVdF based coating having a surface density preferably ranging from 0.5 to 10g/m2 (up to 1.0mg/cm2, see claim 7) which is of a sufficient amount to provide for good adhesion of the coating and good barrier properties.  As to the difference in the claimed surface density and that of Sugiyama, increasing the surface density above 1.0mg/cm2 to provide for desired barrier characteristics of the film as would have been well within the skill of the ordinary worker in the art through routine optimization of the surface density accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the surface density of the coating to be on the order of 0.5-10g/m2 or smaller to provide sufficient barrier properties and adhesion.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to the average molecular weight of the polymer resin ranging from 500,000 to 2,000,000 (claims 73).
Kajita discloses of various polymer resins having a molecular weight less of 150,000 and 1,000,000 (Table 1).
Kajita does not explicitly teach of the molecular weight of the polymer resin being in the range from 500,000 to 2,000,000.
As stated in a previous Office Action:
Kajita further discloses the fibrils comprise a polymer resin having an average molecular weight of 1,000,000 (Kajita: [0145]). While Kajita is silent as to an average molecular weight of greater than 1,000,000 to about 2,000,000, because the disclosed molecular weight is so close to the claimed range of greater than 1,000,000 to about 2,000,000, the claimed range would have been obvious to one having ordinary skill in the art since one skilled in the art would have expected the same properties (MPEP 2144.05 I). Additionally, Kajita further discloses that piercing strength increases with increasing molecular weight (Examples 30-32, Table 1, P8).  Sato teaches that a weight-average molecular weight of a fluorine-based polymer used in separators in a range from 500,000 or more to 2,000,000 was known in the art as to have provided a separator having good physical strength.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the molecular weight of PVdF of Kajita have a molecular weight of desired amount to provide a film having good physical strength. The skilled artisan would have recognized such a trend and would have found it obvious to increase the average molecular weight from 500,000 to 2,000,000 in order to arrive at a desired enhanced piercing strength and the skilled artisan would have had a reasonable expectation of success in doing so (MPEP 2144.05 II).
Claims 11-13, 37, 40, 41, 44, 48, 50 and 61-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311, previously of record).
	Kajita discloses a battery comprising a positive electrode, negative electrode, electrolyte and the following separator (Fig. 1); the separator 4 comprising a first layer 4b and a second layer 4a disposed on at least one of the first principal surface and second principal surface of the first layer 4b (Fig. 3) and also a separator 4 comprising a first layer 4d and second layers (4c and 4e) disposed on at least one of the first principal surface and second principal surface of the first layer 4d (Fig. 4);
	the second layer is produced by coating a paint including a polymer resin and particles on at least one surface of the first layer, conducting a phase separation in a water bath and drying (paras. [0059], [0093] and Table 1);
	the particles are a variety of inorganic materials, particularly including Al2O3 (alumina) or SiO2 (silica) and explicitly including Al2O3 in the examples (para. [0057] and Table 1);
	the particle size of the inorganic substance lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm);
	the ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio, thus the amount of alumina is twice as large as the PVdF resin (para. [0093]);
	the polymer resin is PVdF fluororesin (paras. [0053], [0093], examples);
	the first layer (base layer of Kajita) has a thickness with the range of 5-50microns, such as 16 microns (see Table 1);
	the film thickness of the second layer (resin layer of Kajita) in within a range of 0.5-30microns, such as 4 microns (see Table 1 as applied to claim 11).
     	An open circuit voltage in the fully charged state ranges from 4.2V to 4.6V (para. [0025] as applied to claim 12).
	Regarding claim 13, modified Kajita discloses all of the claim limitations as set forth above. The Examiner notes that the claim limitation "wherein in the case where an inclusion is present between the positive electrode or the negative electrode and the separator, when the separator is fractured at the portion corresponding to the inclusion, the second layer is transferred to a surface of the inclusion" is not afforded much if any patentable weight since it refers to an intended use of the battery (intended way of testing said battery) which does not materially provide additional structure to the claimed separator (MPEP 2114). The Examiner further notes that because modified Kajita discloses substantially the same structure of the instant invention, it necessarily is capable of being utilized in the claimed fashion in order to achieve the claimed effect (as applied to claim 13).
Regarding claim 40, modified Kajita discloses all of the claim limitations as set forth above. Kajita further discloses the fibrils have a three-dimensional network structure in which the fibrils are mutually linked (necessarily present due to phase-separation of PVdF resin layer, [0093]).
	The first layer is polyethylene or polypropylene (para. [0054] and Table 1 as applied to claim 41).
	The battery is employed as a power source for various electronic apparatus (para. [0003], as applied to claim 44).
	The electrolyte further comprises an array of identical solvents additives (para. [0049] as applied to claim 48).
	The electrolyte comprises a variety of identical lithium salts including LiPF6 (para. [0051] as applied to claim 50).
	The electrolyte comprises an array of identical well-known solvents (para. [0047] as applied to claim 61).
	The solvent is said to furthermore preferably contain at least 2,4-difluoroanisole or vinylene carbonate (para. [0048] as applied to claim 62).
	The solvent includes ethylene carbonate and/or propylene carbonate (paras. [0047], [0102] as applied to claim 63).
	As discussed above, the resin is PVdF, polyvinylidene fluoride (paras. [0056] and Table 1 as applied to claim 64).
	Kajita does not explicitly teach of the particles having an average diameter from 0.80microns to 1.5microns (claim 11):
The particle size of the inorganic substance lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm).  Kajita further teaches that if the particle size is less than 1nm it is difficult to obtain the inorganic substance and adversely affects manufacturing cost. If the particle size is larger than 10microns, a distance between the electrodes is larger and it is difficult to obtain a sufficient filling amount of the active material because of a limited space, thereby reducing battery capacity.  While Kajita does not explicitly disclose the claimed range of 0.80 microns to 1.5 microns, given the similarity in the exemplary particle sizes (250nm, 380nm, etc.) and the teaching of keeping particles in the range of 1nm to 10microns of Kajita, it would have been well within the skill of the ordinary worker in the art to arrive at the claimed range by routine experimentation in optimization of the particle size in order to obtain a resin/inorganic particle coating on the separator having sufficient thickness while minimizing production cost and minimizing the space between the electrode and enhancing capacity (as applied to claim 11).    Furthermore, Fujino teaches of a porous film 5 on one side of separator 5 comprising a resin and inorganic filler, wherein the average diameter of the inorganic filler is generally in the range of 0.1-5microns, preferably 0.2-1.5 microns (para. [0043]).  Accordingly low-micron sized inorganic filler particles were conventionally known in the art and an obvious modification to the teachings of Kajita as suitable sized particles in the coating film wherein the film would have achieved good mechanical and electrochemical performance.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Kajita does not teach of the polymer resin constituting fibrils having an average diameter of 1 micron or less (claim 11):
Chun teaches of a multilayered separator comprising a polyolefin base and a nano-fiber coating applied to the polyolefin base wherein the nano-fibers (less than 1 micron and of a range which substantially falls under less than 1 micron; para. [0037] and examples) can be a fluororesin (para. [0030] and examples) and the nano-fibers can further include an inorganic filler (para. [0030]). Thus the resin in in fibrillar form wherein at least portion of the fibrils will be interconnected.
Usami teaches in multilayer separators that when the outer layer is a non-woven fabric layer, e.g. PVdF ([0056], [0061]) with a fiber diameter of 1 pm or less, the thickness of the non-woven fabric layer can be thin, and furthermore extremely finely meshed and dense ([0052]) ensuring good breakdown property ([0018]). Usami further teaches that the porosity of the second layer is optimized in order to achieve a desired balance between mechanical strength and electric resistance ([0059]). Usami further teaches that the thickness of the second layer is optimized in order to achieve a desired balance between energy density of the battery and sufficient breakdown property ([0065]). Thus because surface density is related to porosity and thickness, the skilled artisan would have found it obvious to optimize the surface density of the second layer to be within the claimed range in order to achieve a desired balance between energy density, mechanical strength, electric resistance, and breakdown property and the skilled artisan would have had reasonable expectation of success in doing so.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the resin of Kajita wherein the resin of the resin/inorganic layer is fibrous with an average diameter of less than 1 micron as taught by Chun and Usami since it would have reliably carried particles that are sufficient for acquiring insulating property even when the composition ratio of an ingredient comprising the fibril is low and would have provided a fine mesh network with good breakdown properties, optimized for mechanical strength, electrical resistance and ion conductivity/electrolyte retention.
Kajita does not teach of the volume fraction of the alumina particles being in a range from 60-97% by volume (claim 37):
The ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio.  The amount of alumina is twice as large as the PVdF resin (para. [0093]).  Increasing the amount of inorganic particle to resin in a separator coating would have been well within the skill of the ordinary worker in the art to achieve a desired amount of heat capacitance and suppression of thermo-runaway (paras. [0055]; [0057]; MPEP § 2144.05 II).  Fujino teaches of inorganic/resin coatings for batteries wherein the amount of inorganic material is preferably at least 50% by weight and more preferably in a range from 90-99% by weight (para. [0027]).  If the content of the inorganic oxide is too low, the resin becomes excessive and it may be difficult to control pore structure formed by the gaps between the particles of filler.  If the content of the oxide is too high, the resin becomes deficient such that the strength and adhesion of the resin/inorganic filler coating to adjacent layers is adversely affected (as applied to claim 37).  A high weight content of inorganic material to resin would result in a corresponding higher volume percentage of inorganic filler of at least 60%.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of inorganic filler in a resin/filler coating as taught by Fujino since it would have resulted in a coating having good porosity, good strength and adhesion and also provide for good thermo-runaway suppression.  
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 11 above, and further in view of Lee et al. (U.S. Patent Application No. 2008/0292968).
Kajita does not teach of a drive power supply comprising the battery of claim 11.
Regarding claim 45, modified Kajita discloses all of the claim limitations as set forth above. Modified Kajita further discloses an electronic apparatus and a drive power supply comprising the battery (Kajita: [0004]; Lee: [0002]).  Notably, the use of secondary batteries in electric cars would have been an obvious modification to Kajita as shown by Lee as electric vehicles have long since demanded the inclusion of lithium batteries therein as an excellent power source for automotives.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 48 above, and further in view of Donoue et al. (U.S. Patent Application No. 2008/0299463).
As discussed above, the electrolyte of Kajita comprises an array of identical solvents additives including, as one species, 1-2-dimethoxyethane (para. [0049] as applied to claim 48).
Kajita does not explicitly teach of the selection of 1,2-dimethoxyethane species from the genus therein.  However, the teaching of such as a suitable species is provides sufficient motivation for the inclusion of such in the electrolyte.  In addition, the selection of 1,2-dimethoxyethane as a particular solvent additive would have been an obvious modification to modify the viscosity of the electrolyte solvent and ion mobility within the electrolyte as desired (Donoue, para. [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Kajita by selecting 1,2-dimethoxyethane as a solvent component for the electrolyte since it would have modified the viscosity of the solvent and modified the ion mobility within the electrolyte as desired.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 11 above, and further in view of Sato et al. (U.S. Patent Application No. 2002/0034685).
Kajita discloses of various polymer resins having a molecular weight less of 150,000 and 1,000,000 (Table 1).
Kajita does not explicitly teach of the molecular weight of the polymer resin being in the range from 500,000 to 2,000,000.
As stated in a previous Office Action:
Kajita further discloses the fibrils comprise a polymer resin having an average molecular weight of 1,000,000 (Kajita: [0145]). While Kajita is silent as to an average molecular weight of greater than 1,000,000 to about 2,000,000, because the disclosed molecular weight is so close to the claimed range of greater than 1,000,000 to about 2,000,000, the claimed range would have been obvious to one having ordinary skill in the art since one skilled in the art would have expected the same properties (MPEP 2144.05 I). Additionally, Kajita further discloses that piercing strength increases with increasing molecular weight (Examples 30-32, Table 1, P8).  Sato teaches that a weight-average molecular weight of a fluorine-based polymer used in separators in a range from 500,000 or more to 2,000,000 was known in the art as to have provided a separator having good physical strength.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the molecular weight of PVdF of Kajita have a molecular weight of desired amount to provide a film having good physical strength. The skilled artisan would have recognized such a trend and would have found it obvious to increase the average molecular weight from 500,000 to 2,000,000 in order to arrive at a desired enhanced piercing strength and the skilled artisan would have had a reasonable expectation of success in doing so (MPEP 2144.05 II).
Claim 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajita et al. (U.S. Patent Application No. 2007/0178384) in view of Fujino et al. (U.S. Patent Application No. 2006/0281006), Chun et al. (U.S. Patent Application No. 2006/0286446) and Usami et al. (WO 2008/139727, as evidenced by English equivalent U.S. Patent Application No. 2010/0151311) as applied to claim 11 above, and further in view of Sato et al. (U.S. Patent Application No. 2002/0034685) and Sugiyama et al. (U.S. Patent Application No. 2004/0053122, previously of record).
The particles are a variety of inorganic materials, particularly including Al2O3 (alumina) or SiO2 (silica) and explicitly including Al2O3 in the examples (para. [0057] and Table 1, as applied to claim 75).  The manner by which the coating layers are applied to the base layer results in a three-dimensional network structure with the resin component of the resin/inorganic coating layers being an array of mutually linked fibrils (as applied to claim 75).
Fig. 4 of Kajita teaches of providing the coating first and second principal surfaces of the separator base (as applied to claim 76).
Kajita does not teach of the combination of the particles ranging from 60-97% volume (claim 75), of the surface density of  the second layer in a range from 0.2mg/cm2 to 3.0mg/cm2 (claim 75) or where the resin has an average molecular weight ranging from 500,000 to 2,000,000 (claim 75).   
As to the claimed volume fraction of particles in the second layer ranging from 60-97% (claim 75):
The ratio of polymer resin to inorganic particles is generally disclosed as a 1:2 ratio.  The amount of alumina is twice as large as the PVdF resin (para. [0093]).  Increasing the amount of inorganic particle to resin in a separator coating would have been well within the skill of the ordinary worker in the art to achieve a desired amount of heat capacitance and suppression of thermo-runaway (paras. [0055]; [0057]; MPEP § 2144.05 II).  Fujino teaches of inorganic/resin coatings for batteries wherein the amount of inorganic material is preferably at least 50% by weight and more preferably in a range from 90-99% by weight (para. [0027]). If the content of the inorganic oxide is too low, the resin becomes excessive and it may be difficult to control pore structure formed by the gaps between the particles of filler.  If the content of the oxide is too high, the resin becomes deficient such that the strength and adhesion of the resin/inorganic filler coating to adjacent layers is adversely affected (as applied to claim 75).  A high weight content of inorganic material to resin would result in a corresponding higher volume percentage of inorganic filler of at least 60%.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of inorganic filler in a resin/filler coating as taught by Fujino since it would have resulted in a coating having good porosity, good strength and adhesion and also provide for good thermo-runaway suppression.  
As to the claimed surface density of the second layer ranging from 0.2 mg/cm2 to 3.0 mg/cm2 (claim 75):
Sugiyama teaches coating a separator with a PVdF based coating having a surface density preferably ranging from 0.5 to 10g/m2 (up to 1.0mg/cm2, see claim 7) which is of a sufficient amount to provide for good adhesion of the coating and good barrier properties.  As to the difference in the claimed surface density and that of Sugiyama, increasing the surface density above 1.0mg/cm2 to provide for desired barrier characteristics of the film as would have been well within the skill of the ordinary worker in the art through routine optimization of the surface density accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the surface density of the coating to be on the order of 0.5-10g/m2 or smaller to provide sufficient barrier properties and adhesion.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to the average molecular weight of the polymer resin ranging from 500,000 to 2,000,000 (claims 75). Kajita discloses of various polymer resins having a molecular weight less of 150,000 and 1,000,000 (Table 1).
Kajita does not explicitly teach of the molecular weight of the polymer resin being in the range from 500,000 to 2,000,000.
As stated in a previous Office Action:
Kajita further discloses the fibrils comprise a polymer resin having an average molecular weight of 1,000,000 (Kajita: [0145]). While Kajita is silent as to an average molecular weight of greater than 1,000,000 to about 2,000,000, because the disclosed molecular weight is so close to the claimed range of greater than 1,000,000 to about 2,000,000, the claimed range would have been obvious to one having ordinary skill in the art since one skilled in the art would have expected the same properties (MPEP 2144.05 I). Additionally, Kajita further discloses that piercing strength increases with increasing molecular weight (Examples 30-32, Table 1, P8).  Sato teaches that a weight-average molecular weight of a fluorine-based polymer used in separators in a range from 500,000 or more to 2,000,000 was known in the art as to have provided a separator having good physical strength.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the molecular weight of PVdF of Kajita have a molecular weight of desired amount to provide a film having good physical strength. The skilled artisan would have recognized such a trend and would have found it obvious to increase the average molecular weight from 500,000 to 2,000,000 in order to arrive at a desired enhanced piercing strength and the skilled artisan would have had a reasonable expectation of success in doing so (MPEP 2144.05 II).
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.
Applicant alleges that the instant invention recognized and demonstrated criticality with respect to the fibril diameter being 1 micrometer or less, referencing both Samples 20 and 25 of the disclosure, paras. [0238], [0239]. [0251]-[0253] along with the 1.132 Affidavit filed March 22, 2021.  This argument is not persuasive for the following reasons.
First, with respect to the fibril diameter, this disclosure teaches that the diameter limit of 1 micron serves to form a network structure sufficient to retain the inorganic particles within the network (see para. [0059] of the published application, U.S. Patent Application No. 2010/0196750).  
	As to Samples 25 with the diameter at 1.1 microns, and the corresponding disclosure relating to the diameter aspect of the instant invention, as discussed above, the disclosure appears to teach that the selection of the diameter of the fibers is such to provide a network structure sufficient to retain the inorganic particles therein and provide a structure with sufficient ion permeability.
	Furthermore, Sample 25 is to a combination of inorganic particles outside of the claimed range along with the fibril diameter at 1.1 microns, also outside the claimed range.  It does not provide sufficient evidence of results which were unexpected or outside of the scope of the ordinary worker in the art at the timed the claimed invention was made.  
	It is noted that the data shown in Tables 1-2 is not directed to the significance to the fibril diameter but to the importance of the inorganic particles within the fibrillar resin. Tables 3-4 likewise are not directed to the significance of the fibrillar diameter.  Only one example, Example 25 references a fibril diameter of 1.1 microns (exceeding 1 micron) but in conjunction with an inorganic particle size outside the claimed and inventive range.  This one example, is not held to be a sufficient showing of criticality and of any unexpected result provided with the dimeter dimensional limit.  
	As discussed above, the significance of the fiber diameter when the full disclosure of the application is considered appears to be directed to provide a network structure sufficient to retain the inorganic particles therein and provide a structure with sufficient ion permeability.
	With respect to the additional statements presented in the 1.132 Affidavit.  
	In item 5, the statement that the diameter of the fibrils depends on the solid concentration of the paint is statement is void of any factual evidence to support Applicant’s allegation. In item 6, the statement that fibril diameter is 1 micron or less when the solid concentration of PVdF in a paint slurry is 2% by weight is void of any factual evidence to support Applicant’s allegation.  In item 7, the statement that the fibril diameter becomes greater than 1 micron when the solid concentration is above 3% is void of any factual evidence to support Applicant’s allegation.
	Applicant then states, in item 8, that Kajita teaches of a PVdF concentration of 10% by weight, thus much larger than the 3% limit alleged in the Affidavit, thus alleging that the diameters therefore must be greater than 1 micron.  However the conclusion is not supported by sufficient evidence as discussed in items 6 and 7 above.  Since each of the statements provided in items 6 and 7 are not supported by factual data and evidence, then the conclusion drawn in item 8 cannot be found persuasive.  
	This position was likewise presented by the previous Examiner in the Office Action dated June 15, 2015, notably the Examiner stated on pages 9-10:
“The Examiner respectfully submits that the claim is directed to an average diameter. However, the Affidavit merely suggests “a solid concentration of greater than 3% by weight in a paint slurry forming the second separator layer may result in fibrils that have a diameter outside the claimed range (emphasis added)” and does not explain in terms of average diameter nor does it provide objective evidence demonstrating that when the paint slurry is increased above 3% by weight, the average fibril diameter exceeds 1 pm. Therefore, at this time, the Affidavit cannot be considered to be persuasive because the scope of the discussion therein is not commensurate in scope with the claims and no objective evidence has been presented that would further elucidate the relationship between average fibril diameter and solid concentration of the paint slurry.”
	The Affidavit further does not address the modification of Kajita as set forth in the rejection for modifying the diameter to be less than 1 micron with respect to the additional teachings of Chun and Uchida.  The position taken in the rejections above, as to modifying Kajita to employ diameters of less than 1 micron is maintained for at least those reasons previously discussed.
	Thus the statements provided in the 1.132 Affidavit are not of sufficient weight and evidence to overcome the teachings relied upon in the prior art rejections of record. 
	As to Sample 20, sample 20 is silent regarding the diameter being greater than 1 micron and does not provide any showing or evidence of criticality to the 1 micron upper limit, as claimed.  Rather Sample 20 is directed to the average particle diameter alone.
 	As to Applicant’s allegation in the 1.132 Affidavit that, at 10wt%, the fibril diameter is greater than 1 micron, the conclusion set forth by Applicant is void of sufficient evidence to support this allegation.  
	As discussed above, according to the disclosure, the fiber diameter when the full disclosure of the application is considered appears to be directed to provide a network structure sufficient to retain the inorganic particles therein and provide a structure with sufficient ion permeability.
	Kajita discloses a remarkably similar invention as discussed above, wherein nanoscale size inorganic particles are disposed in a PVdF resin layer.
Chun teaches of a multilayered separator comprising a polyolefin base and a nano-fiber coating applied to the polyolefin base wherein the nano-fibers (less than 1 micron and of a range which substantially falls under less than 1 micron; para. [0037] and examples) can be a fluororesin (para. [0030] and examples) and the nano-fibers can further include an inorganic filler (para. [0030]).  Thus the resin in in fibrillar form wherein at least portion of the fibrils will be interconnected.
Chun essentially forms a similar or overlapping diameter fibrillar network having inorganic particles within the network.  The web-phase fiber network diameter is further preferably 50-1500nm (0.05-1.5microns; [0037]), 70-500nm (para. [0060]), 70-700nm (paras. [0065] and [0075]) and 300-1000nm (para. [0081]).  Chun teaches that if the diameter is too great electrolyte retention is poor.  It would have been well within the skill of the ordinary worker in the art at the time the claimed invention was made to modify the fiber diameter of Kajita to be less than 1 micron as taught by Chun to provide a fiber diameter suitable to form a network structure for hosting inorganic particles therein and of sufficient dimension for good electrolyte retention and ion conductivity.
Usami teaches in multilayer separators that when the outer layer is a non-woven fabric layer, e.g. PVdF ([0056], [0061]) with a fiber diameter of 1 pm or less, the thickness of the non-woven fabric layer can be thin, and furthermore extremely finely meshed and dense ([0052]) ensuring good breakdown property ([0018]). Usami further teaches that the porosity of the second layer is optimized in order to achieve a desired balance between mechanical strength and electric resistance ([0059]). Usami further teaches that the thickness of the second layer is optimized in order to achieve a desired balance between energy density of the battery and sufficient breakdown property ([0065]). Thus because surface density is related to porosity and thickness, the skilled artisan would have found it obvious to optimize the surface density of the second layer to be within the claimed range in order to achieve a desired balance between energy density, mechanical strength, electric resistance, and breakdown property and the skilled artisan would have had reasonable expectation of success in doing so.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the resin of Kajita wherein the resin of the resin/inorganic layer is fibrous with an average diameter of less than 1 micron as taught by Chun and Usami since it would have reliably carried particles that are sufficient for acquiring insulating property even when the composition ratio of an ingredient comprising the fibril is low and would have provided a fine mesh network with good breakdown properties, optimized for mechanical strength, electrical resistance and ion conductivity/electrolyte retention.
Again, as to Applicant’s various arguments to Kajita with respect to the average particle diameter, Applicant argues that Kajita does not teach of the claimed range from 0.80 microns to 1.5 microns and further that the particle size of the inorganic material in Fujino is not applicable to the invention of Kajita due to alleged differences in the incorporation of the inorganic material in the separator of Fujino to that of Kajita.
These arguments are not persuasive.
With respect to Kajita, it is held that Kajita does encompass the claimed range.  Notably, the particle size of the inorganic substance in Kajita lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm).  Kajita further teaches that if the particle size is less than 1nm it is difficult to obtain the inorganic substance and adversely affects manufacturing cost. If the particle size is larger than 10microns, a distance between the electrodes is larger and it is difficult to obtain a sufficient filling amount of the active material because of a limited space, thereby reducing battery capacity.  While Kajita does not explicitly disclose the claimed range of 0.80 microns to 1.5 microns (and further 1.2-1.5 microns), given the similarity in the exemplary particle sizes (250nm, 380nm, etc.) and the teaching of keeping particles in the range of 1nm to 10microns of Kajita, it would have been well within the skill of the ordinary worker in the art to arrive at the claimed range by routine experimentation in optimization of the particle size in order to obtain a resin/inorganic particle coating on the separator having sufficient thickness while minimizing production cost and minimizing the space between the electrode and enhancing capacity (as applied to claims 1, 68 and 71).      
Applicant provides a broad statement with respect to Kajita with no clear and convincing evidence to overcome this rejection.  It does not provide any explanation or evidence as to position previously taken and restated above with regards to Kajita.  There is no clear and convincing evidence to overcome the general teachings of Kajita.  It was previously explained that given the similarity in the exemplary particle sizes (250nm, 380nm, etc.) and the teaching of keeping particles in the range of 1nm to 10microns of Kajita, it would have been well within the skill of the ordinary worker in the art to arrive at the claimed range by routine experimentation in optimization of the particle size in order to obtain a resin/inorganic particle coating on the separator having sufficient thickness while minimizing production cost and minimizing the space between the electrode and enhancing capacity. Further, as discussed above, with respect to the allegations of the criticality of the particle size it is noted that the record does not provide sufficient evidence to the criticality to the narrower claimed range of 0.8 microns to 1.5 microns from the disclosed range of 0.1 microns to 1.5 microns (see para. [0074]).  Additionally, the disclosure in the same section describes that the sizes therein are preferable.  With respect to the disclosed range, Kajita teaches of specific and clear examples which fall under the inventive range.  Therefore, by Kajita alone, the difference between the inventive range and the specific examples of Kajita are held to be of similar or overlapping dimensions. Thus the claimed range of 0.80 microns to 1.5 microns (and further 1.2-1.5 microns) would have been reasonably within the teachings of Kajita in view of routine experimentation and optimization to arrive at the claimed ranges.
As a secondary consideration, Fujino teaches of a porous film 5 on one side of separator 5 comprising a resin and inorganic filler, wherein the average diameter of the inorganic filler is generally in the range of 0.1-5microns, preferably 0.2-1.5 microns (para. [0043]).  Accordingly low-micron sized inorganic filler particles were conventionally known in the art and an obvious modification to the teachings of Kajita as suitable sized particles in the coating film wherein the film would have achieved good mechanical and electrochemical performance.  The porous film of Fujino is disposed between the separator and adjacent electrode, similar to the designs of Kajita and the instant invention which also teach of a film disposed between a separator base and adjacent electrode wherein the film or layer includes inorganic particles of low micron diameters.
Applicant again appears to mischaracterize the claimed invention as well as the relevance and application of Fujino to the primary teachings of Kajita.
Applicant alleges that the film of Fujino having inorganic particles therein does not equate to the separator.  However, upon examination of the structure of Fujino, the layer having inorganic particles is disposed between the electrode and separator base membrane much in the same way as the structure of Kajita and the instant invention.  While the manner by which the film of Fujino is applied to a component of the battery (applied to the separator or electrode), the resultant product of Fujino still has the same structural features corresponding to one another (separator base/inorganic resin film/electrode) as in Kajita and the instant inventions.  Fujino merely teaches, that inorganic particles in the low micron range as discussed above provides a reasonable particle size for resin/inorganic layers disposed between a separator base and adjacent electrode to improve function and safety of the batter.  
As to the claimed range, the disclosure teaches that the ranges is preferable and that the selection of the average particle diameter in the preferred range provides for sufficient sized particles for good insulating properties and good ionic conductivity of the coating.  Such properties have been well noted in separator designs of this type.  In addition, the disclosure provides no evidence of criticality and unexpected results to the claimed range compared to sizes outside of this range.  The disclose range of the instant application is from 0.1-1.5 microns, preferably.  Kajita discloses of specific examples which fall well within this range.  Notably, the particle size of the inorganic substance in Kajita lies in a range from 1nm to 10microns with specific examples primarily directed to nanometer sized particles (250nm, 140nm 380nm).  So, it is apparent that Kajita teaches of exemplary particles of 0.25 microns (250nm), 0.14 microns (140nm) and 0.38 microns (380nm).  These examples are within the disclosed range and all very near to the narrower claimed ranges.   And as discussed above, there is no evidence of criticality and unexpected results to the claimed ranges compared to the inventive disclosed range. As Kajita teaches of inorganic particles which fall under the inventive range and there is no evidence of criticality and unexpected results to the claimed range, the differences in ranges are sufficiently minor and obvious.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
In addition, the larger range of Kajita overlaps the claimed range with specific examples within the inventive disclosed range and near to the narrower claimed range thus reasonably guiding the selection of particle size near to the narrower claimed range.  As to obviousness, the Federal Circuit noted that even a slight overlap in range establishes a prima facie case of obviousness, and that the burden of falls upon Applicant to come forward with pertinent evidence that the overlapping range would not have been obvious in light of the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and Genentech, Inc. v. Hospira, Inc. No. 18-1933 (Fed. Cir. 2020).  See MPEP § 2144.05.
Given that Kajita teaches of a range which encompasses the claimed range and which further teaches of specific examples which fall squarely within the inventive disclosed range but fall just outside of the narrower claimed range, Kajita by itself can be found to reasonably teach of the inventive range and, as the difference is a minor difference and there is no showing of unexpected results and criticality to the narrower claimed range from that of the slightly broader inventive range, the Examiner maintains that the claimed range is obvious over Kajita.
Fujino is only provided for secondary considerations to show that particles of the exact same size were explicitly known in the art.  Applicant’s arguments to alleged differences in Fujino have been considered but are not persuasive as they do not take into account what the primary reference to Kajita already teaches with respect to the inorganic particles as discussed above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments made with respect to Fujino are not relevant to the rejections of record as Kajita already teaches of the inclusion of inorganic particles of similar size in the resin film and the modification of the particle size to arrive at the narrower claimed range would have been obvious to one of ordinary skill in the art noting that the selection of the particular claimed particle size would have been additionally known in the art as shown by Fujino and Kajita already recognized that particles in the range from 1nm to 10microns were suitable sized particles for use in the resin film of Kajita itself.  Thus the selection of art-recognized specific inorganic particles in a subrange from that of the range of Kajita, including the sized particles of Fujino would have been reasonably applicable to Kajita with a reasonable expectation of success for any subrange particle sizes used in Kajita’s range of 1nm to 10 microns. Thus, the selection/optimization of the average particle size of the inorganic particles of Kajita along and further in view of Fujino would have been reasonably obvious to one of ordinary skill in the art for at least those reasons discussed above and the rejections stand.
Further, as discussed above, with respect to the allegations of the criticality of the particle size it is noted that the record does not provide sufficient evidence to the criticality to the narrower claimed range of 0.8 microns to 1.5 microns from the disclosed range of 0.1 microns to 1.5 microns (see para. [0074]).   Further, the disclosure in the same section describes that the sizes therein are preferable.  With respect to the disclosed range, Kajita teaches of specific and clear examples which fall under the inventive range.  Therefore, by Kajita alone, the difference between the inventive range and the specific examples of Kajita are held to be of similar or overlapping dimensions.  Further, as to selecting other sizes in the range of Kajita including sizes slightly larger than the exemplified sizes of Kajita, such would have been well within the skill of the ordinary worker in the art with Fujino further showing that particles in the specific narrower range were known in the art, within the range of Kajita, and in the absence of criticality to the narrowed range of 0.8microns to 1.5microns, well within the skill of the ordinary worker in the art and obvious for at least those reasons discussed above.  
Accordingly, for at least those reasons discussed above, the prior art rejections of record stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2001-319634A is cited as teaching a composite battery separator having a base layer 24 and ceramic/resin composite layer 22.  The art recognized that ceramic particles in the range of 0.01 to 2 microns was conventionally known in the art in such a layer (para. [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725